Denison, J.
This suit was brought by appellee against appellant, administrator of the estate of Amy Anderson, deceased, and Willis TLoberts and A. Pope, sureties upon his administration bond, to recover the sum of eight hundred and nine dollars' and interest thereon from the twenty-sixth day of June, 1865. This claim was sworn to by appellee and approved by the chief justice.
Appellee alleges devastavit by appellant, and makes exhibits of inventories and sales of the property of the estate returned by appellant.
On the trial, appellee dismissed as to the sureties on the administrator’s bond, and verdict and judgment were rendered against appellant, from which judgment this appeal is taken.
The only question worthy of consideration, raised by appellant, , is did the district court have jurisdiction in this case? This must be determined by the terms of the Constitution of 1866. Art. 4, <§> 6 of that Constitution gives original jurisdiction to the district courts of “ all suits, complaints or pleas whatever, without regard to any distinction between law and equity, when the matter in controversy shall be valued at or amount to one hundred dollars, exclusive of interest.” “And original and appellate jurisdiction and general control over the county courts established in each county, for appointing guardians, granting letters testamentary and of administration, and for settling the accounts of executors, administrators and guardians, and for the transaction of business appertaining to estates.”
These clauses are full and explicit, there is no doubt about the jurisdiction of the district court in this cause.
There is no error in the judgment of the court. The judgment is therefore affirmed.
Affirmed.